Citation Nr: 0624237	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-34 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disorder, including as due to exposure to chemicals 
and/or asbestos.

2.  Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1968 to December 1972.  

These matters are before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In April 2005, the veteran provided 
testimony at a hearing at the RO before the undersigned.

For the reasons explained below, the claims on appeal are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the veteran if further 
action is required on his part.


REMAND

The veteran essentially claims that his claimed chronic 
obstructive pulmonary disorder (COPD) (originally claimed as 
emphysema) is related to his in-service exposure to chemicals 
and asbestos.  See September 2003 VA Form 21-4138.  He 
testified that he smoked cigarettes for 35 years.

COPD was diagnosed in August 2001.  See August 2001 VA 
primary care treatment note.  It was noted that a June 2001 
pulmonary function test confirmed these findings.  The record 
shows that the veteran's representative, as part of a March 
2005 VA 646, informed VA that a VA medical provider, 
"L.N.," had essentially related the veteran's COPD to his 
period of service, and, specifically, to service-related 
exposure to airborne stressors.  Comprehensive review of the 
record shows that this opinion is not on file.  A request for 
a statement from this named VA medical provider, a certified 
physician's assistant, and the same provider who signed the 
above-mentioned August 2001 VA primary care treatment note, 
has yet to be made by VA.  Therefore, in light of the United 
States Court of Appeals for Veterans Claims (Court) recent 
holding in Crutcher v. Nicholson, U.S. Vet. App. No. 03-1025 
(Jan. 24, 2006), on remand, a request for such a statement 
should be made.  See 38 U.S.C.A. § 5103A (b) (West 2002 & 
Supp. 2005).  See also Konchalski v. Nicholson, No. 04-1150 
(January 27, 2006) where the Court noted that that under 
section 5103A(b), the Secretary's duty to assist includes 
making "reasonable efforts to obtain relevant records," so 
long as the claimant "adequately identifies" those records 
to the Secretary and authorizes the Secretary to obtain them.  
38 U.S.C.A. § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 
96, 102 (2005).  The Court held that where, as here, the 
appellant mentioned that a specifically named medical 
professional would possibly have evidence favorable to his 
claim clearly put the Secretary on notice of the likely 
existence of competent medical evidence that, if true, would 
be relevant to full and fair adjudication of his claim.  As 
such, the Court found that a remand was necessary to try to 
obtain the referenced medical opinion.  

The Board observes that while the RO made a preliminary 
attempt to undertake development in this matter (See VA Form 
3101, dated in October and November 2003), the development 
was incomplete.  Available records reflect that the veteran's 
duty in service was an "A/C StrucMech".  But, the record 
does not show one way or the other whether the veteran was 
exposed to asbestos during his period of service.  
Specifically, there has been no determination whether 
military records demonstrate evidence of asbestos exposure in 
service as is required in potential asbestos exposure cases 
(See VA Adjudication Procedure Manual, M21-1, part VI, para. 
7.21(d) and VAOPGCPREC 4-00 (Apr. 13, 2000)).  This should be 
accomplished.

As to his increased rating claim for his service-connected 
left knee, the veteran was most recently afforded a VA 
orthopedic examination in November 2003.  The Court addressed 
VA's duty to assist an increased rating claim in the case of 
Snuffer v. Gober, 10 Vet. App. 400 (1997).  In Snuffer, a 
veteran claimed an increased rating for a disability and was 
examined for such a disability by VA.  Subsequently while the 
claim was pending, the veteran asserted that the disability 
had worsened.  The Board in denying her claim relied on the 
VA examination of record.  The Court vacated the Board 
decision and remanded the claim for a new examination, 
finding that where a veteran complains of increase in 
disability two years after the last examination, VA's duty to 
assist required a new examination to determine the current 
severity of the disability.

In the present case, testimony elicited from the veteran 
during his Board hearing in April 2005 includes his assertion 
that his service-connected left knee disorder had worsened 
since he was last examined by VA in November 2003.  See 
hearing transcript, at page seven.  In the interest of 
fairness and due process, the Board, therefore, finds that 
the veteran should be afforded a new VA examination to more 
accurately access the current severity of his service-
connected left knee disability.

The development to be requested as part of this remand is 
potentially particularly necessary in light of VA General 
Counsel opinions indicating that a veteran who has arthritis 
and instability of the knee may, in certain circumstances, be 
rated separately under Diagnostic Codes 5003 and 5257, and 
that if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See VAOPGCPREC 9-98; VAOPGCPREC 23-97.  More over, VA's 
General Counsel recently indicated that a veteran could 
receive separate ratings under Diagnostic Codes 5260 (leg, 
limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension) for disability of the same joint.  
VAOPGCPREC 9-2004.  The Board parenthetically observes that 
while arthritis of the left knee has not been diagnosed, the 
veteran has not been afforded X-ray examination of his left 
knee since November 2003 (at which time examination was 
normal).  

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a) disability ratings and 
effective dates for the service 
connection claim on appeal, and b) an 
effective date for the increased rating 
claim on appeal, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should conduct any and all 
appropriate development to determine 
whether the veteran was exposed to 
asbestos during his period of military 
service and, if so, the nature, intensity 
and duration of that exposure.  If, after 
this development, the record is still 
insufficient for purposes of determining 
whether the veteran was exposed to 
asbestos, the RO should so specify and 
should certify that there are no 
additional available records pertaining 
to the veteran's asbestos exposure in 
service.

3. The RO should request all medical 
records regarding the veteran's treatment 
from the VA medical center in Muskogee, 
Oklahoma, and from the VA Outpatient 
Clinic in Tulsa, Oklahoma, for the period 
from November 2004 to the present.

4.  The RO should request that the named 
VA medical provider "L.N." (a 
physician's assistant) (See March 2005 VA 
646 and August 2001 VA primary care 
treatment note) whom the veteran claims 
provided an etiological nexus between his 
COPD and his period of service -  
specifically to service-related airborne 
stressors (i.e., chemicals and/or 
asbestos) obtained due to his 
occupational specialty as an Aviation 
Structural Mechanic - provide a signed 
etiologic opinion to that effect, if 
applicable.  If contact with "L.N." is 
shown to be not possible, certification 
of such should be placed in the record.

5.  If, and only, if "L.N." (or another 
medical provider) supplies an opinion 
which relates the veteran's COPD to his 
period of service, the veteran should be 
scheduled for a VA examination by the 
appropriate specialist, e.g., a 
pulmonologist, to ascertain the etiology 
of any current respiratory disorder(s), 
to include COPD, found to be present.  
The veteran's medical records should be 
made available to the examiner in 
conjunction with the examination and the 
examination report should indicate if the 
records were reviewed.  The examiner 
should take a complete history of the 
veteran's respiratory problems prior to, 
during, and subsequent to service.

a.  For each diagnosed pulmonary 
disorder found to be present, the 
examiner should indicate whether it 
is at least as likely as not (i.e., 
probability greater than 50 
percent), that the diagnosed 
pulmonary disorder is related to the 
veteran's active military service 
(to include exposure to asbestos, if 
verified) or whether such a finding 
is unlikely (i.e., less than a 50 
percent probability).

b.  If there is a likely 
relationship between any diagnosed 
pulmonary disorder and the veteran's 
military service, the examiner 
should specify the in-service event, 
injury, or disease to which the 
diagnosis is related, to the extent 
possible.

c.  In rendering an opinion, the 
examiner is particularly requested 
to address the opinion expressed by 
"L.N." or another medical 
provider, (if obtained).  The 
complete rationale for any 
opinion(s) expressed should be 
provided.

6.  The veteran should also be scheduled 
for a VA orthopedic examination to 
ascertain the current severity and all 
manifestations of his service-connected 
left knee disability.  The veteran's 
medical records should be made available 
to the examiner prior to examination and 
the examination report should indicate if 
the records were reviewed.  All 
appropriate tests and studies, including 
X-rays and range of motion studies of the 
left knee, reported in degrees, should be 
accomplished.  All clinical findings 
should be reported in detail.

a)	The examiner should render 
specific findings as to whether, 
during the examination, there is 
objective evidence of pain on 
motion, weakness, excess 
fatigability, and/or 
incoordination associated with 
the service-connected left knee 
disability.  If pain on motion is 
observed, the examiner should 
indicate the point at which pain 
begins.  

b)	In addition, after considering 
the veteran's documented medical 
history and assertions, the 
examining physician should 
indicate whether, and to what 
extent, the veteran experiences 
likely functional loss due to 
pain and/or any of the other 
symptoms noted above during 
flare-ups and/or with repeated 
use; to the extent possible, the 
examiner should express any such 
additional functional loss in 
terms of additional degrees of 
limited motion.  

c)	The examiner should identify all 
impairments affecting the left 
knee.  With respect to the left 
knee, the examiner should 
specifically indicate whether 
arthritis is present, and whether 
there is recurrent subluxation or 
lateral instability of the knee 
(and, if so, whether such is best 
characterized as "slight," 
"moderate," or "severe").  The 
examiner should also indicate 
whether there is ankylosis, 
dislocation or removal of 
cartilage, impairment of the 
tibia or fibula, or genu 
recurvatum.

d)	The examiner is requested to 
render an opinion as to whether 
the veteran's service connected 
left knee disability affects his 
ability to obtain and maintain 
substantially gainful employment.  
A complete rationale should be 
provided for all opinions 
rendered.

7.  Then, the RO should readjudicate the 
veteran's claims for service connection 
for COPD and an increased rating for his 
left knee disability.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided with a 
supplemental SOC (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time for response 
should be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



